Citation Nr: 1039309	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-35 347	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a right ankle disability. 

2.  Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability. 

3.  Entitlement to a disability rating in excess of 20 percent 
prior to October 11, 2005 and from January 1, 2006 for a right 
shoulder disability 

4.  Entitlement to service connection for a disability of the 
right foot.

5.  Entitlement to service connection for a disability of the 
left foot. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 
1974. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and July 2005 rating decisions of 
the RO in St. Petersburg, Florida, and Columbia, South Carolina, 
which denied the claims at issue.  These claims are under the 
jurisdiction of the St. Petersburg RO. 

In an August 2006 rating decision, the RO granted a total rating 
for the Veteran's right shoulder disability rating from October 
11, 2005 to December 31, 2005, inclusive, based on surgery the 
Veteran underwent for his right shoulder disability in October 
2005.  See 38 C.F.R. § 4.30 (2010).  The RO reinstated the 20 
percent disability rating effective January 1, 2006.  Thus, the 
Board will only consider whether a higher rating is warranted 
prior to October 11, 2005 and from January 1, 2006. 

The Veteran testified at a December 2008 Board hearing before the 
undersigned.  A transcript of the hearing has been associated 
with the claims file.

After the August 2008 supplemental statement of the case (SSOC) 
was issued, the Veteran submitted VA treatment records and 
examination reports, as well as a private treatment record, and 
waived initial consideration of this evidence by the agency of 
original jurisdiction (AOJ) in accordance with 38 C.F.R. 
§ 20.1304(c) (2010) (providing that any pertinent evidence 
accepted directly at the Board must be referred to AOJ for 
initial review unless this procedural right is waived by the 
appellant).  The Board notes that with the exception of a 
December 2008 private treatment record, this evidence was already 
in the claims file when the August 2008 SSOC was issued.  The 
Board may proceed with appellate review. 

The issues of service connection for disabilities of the right 
and left feet are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by painful 
motion and weakness. 

2.  The Veteran's left ankle disability is manifested by painful 
motion and weakness. 

3.  The Veteran's right shoulder disability is manifested by 
abduction and flexion of the arm exceeding 25 degrees from the 
side, pain, and weakness. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2010). 

2.  The criteria for a disability rating in excess of 10 percent 
for a left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2010). 

3.  The criteria for a disability rating of 30 percent, but no 
more, prior to October 11, 2005 and as of January 1, 2006 have 
been met for a right shoulder disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic 
Code 5201 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice should generally be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The Veteran's appeal of the evaluations assigned to his right 
and left ankle disabilities arises from granted claims of 
service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); the Court observed that a claim of 
entitlement to service connection consists of five elements: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial rating cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

At the same time, the Court has held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has been 
proven.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  This means that section 5103(a) 
notice is no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  See id.  
Here, because the Veteran's service connection claims for 
disabilities of the bilateral ankles have been granted, any 
defect with respect to proper notice under the VCAA is moot.  
See id.  Nevertheless, the Board finds that letters sent to the 
Veteran in April 2004 and July 2008 together fully satisfied all 
notice required under the VCAA with respect to these claims.  
Moreover, although the July 2008 letter was sent to the Veteran 
after the initial adjudication of his claims, the Veteran had an 
opportunity to submit additional argument and evidence before 
these claims were subsequently adjudicated and an August 2008 
SSOC was issued.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. 
App. 370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Moreover, 
in an August 2008 letter, the Veteran indicated that he had no 
additional information or evidence to submit.  The Board finds 
that the duty to notify has been satisfied with respect to these 
claims.

With respect to the Veteran's claim for an increased rating for 
his right shoulder disability, the Court held in Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), in 
pertinent part, that to satisfy the first notice element for an 
increased-compensation claim, VA must notify the Veteran that he 
needs to provide or request the Secretary to obtain medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability.  Further, the Veteran must be notified that a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation. 

The Board notes that Vazquez-Flores was overruled insofar as it 
requires notice regarding the impact of the Veteran's disability 
on daily life and the rating criteria specific to the Veteran's 
claim.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Any error related to these elements is harmless.  

Here, prior to initial adjudication of the Veteran's claim, a 
June 2005 letter informed him that the evidence must show that 
his disability had gotten worse, provided examples of the types 
of evidence he could submit, and notified the Veteran of his and 
VA's respective responsibilities for obtaining evidence in 
support of his claim.  However, it did not make any mention of 
the general rating criteria which VA uses to evaluate service-
connected disabilities.  This notice defect was cured by a July 
2008 letter which informed the Veteran of the general rating 
criteria and the specific diagnostic code used to evaluate 
disabilities of the shoulder and provided all other notice 
required under the VCAA with respect to increased rating claims.  
Although the July 2008 letter was not sent prior to initial 
adjudication of the Veteran's claim, the Veteran had an 
opportunity to respond with additional argument and evidence 
before his claim was subsequently readjudicated and a 
supplemental statement of the case (SSOC) issued in August 2008.  
See Pricket, supra.  Moreover, in an August 2008 letter, the 
Veteran indicated that he had no other information or evidence to 
submit in support of his claim.  The Board concludes that the 
duty to notify has been satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains to 
the claim, in addition to the requirements of Quartuccio, supra.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and private treatment records are in the file.  The Veteran has 
not identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  The 
Board concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  

With respect to the Veteran's appeal of the evaluation of his 
bilateral ankle disabilities, the RO provided the Veteran with an 
appropriate orthopedic examination most recently in January 2007.  
The Board finds that this examination is adequate for rating 
purposes, as it is based on a review of the claims file and a 
thorough examination of the Veteran, and reports all clinical 
findings in sufficient detail to enable the Board to evaluate the 
Veteran's disabilities under all applicable VA laws and 
regulations.  Moreover, the Veteran has not stated and there is 
no other evidence indicating that there has been a material 
change in the severity of his bilateral ankle disabilities since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

With respect to the Veteran's claim for an increased rating for 
his service-connected right shoulder disability, an appropriate 
orthopedic examination was provided most recently in 2007.  The 
Board finds this examination is adequate for rating purposes as 
the examiner reviewed the claims file, thoroughly examined the 
Veteran, and reported all clinical findings in sufficient detail 
to enable the Board to evaluate the Veteran's disability under 
all applicable VA laws and regulations.  The Veteran has not 
stated and there is no other evidence indicating that there has 
been a material change in the severity of the Veteran's right 
shoulder disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

The Board notes that the Court has distinguished a new claim for 
an increased rating of a service-connected disability from a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service- connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the first 
case, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In both cases, VA determines 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim, a practice known as a "staged rating."  See id.  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

A. Ankles

The Veteran contends that he is entitled to initial ratings in 
excess of 10 percent for disabilities of the right and left 
ankles.  For the reasons that follow, the Board concludes that 
increased ratings are not warranted.

The Veteran's bilateral ankle disabilities have been rated under 
Diagnostic Codes 5010 and 5003 in 38 C.F.R. § 4.71a.  Under 
Diagnostic Code (DC) 5010, arthritis due to trauma is to be rated 
as degenerative arthritis.  Id.  DC 5003 provides that 
degenerative arthritis, established by X-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  Id.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of motion.  
Id.  In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  Id.  A 10 percent disability rating is assigned 
if there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups but no incapacitating 
exacerbations.  Id.  The 20 percent and 10 percent disability 
ratings based on X-ray findings may not be combined with ratings 
based on limitation of motion.  Id., Note (1).  

With respect to limitation of motion of the ankle, DC 5271 
provides a 10 percent rating for moderate limitation and a 20 
percent rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a.  A disability rating greater than 20 percent 
is not provided under this diagnostic code.  Id. 

The Board notes that words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2010).  However, the Schedule for Rating Disabilities also 
provides some guidance by defining full range of motion of the 
ankle as consisting of dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2010).

The Board now turns to a discussion of the evidence of record.  
An October 2004 VA examination report reflects that the Veteran 
reported that the average pain in his ankles was an 8 out of 10.  
His left ankle was more painful than his right.  During flare-ups 
the pain was a 10 out of 10.  He stated that during flare-ups he 
lost range of motion and noted swelling.  He also reported 
wearing splints and orthopedic shoes with inserts.  He stated 
that because of the pain he did not walk much and could not stand 
for prolonged periods of time.  He stated that at work he had to 
sit down if his feet hurt too much.  On examination, the Veteran 
was able to stand on his heels bilaterally but had difficulty 
standing on his toes.  He was able to go from heel strike to foot 
flat and toe off in bare feet without the use of braces or an 
assistive device.  Scarring was noted on the Veteran's feet which 
the examiner found to be the result of previous surgeries for 
bunion deformities.  No scaring of the ankles was noted.  With 
respect to his right ankle, the Veteran had dorsiflexion from 0 
to 20 degrees and plantar flexion from 0 to 50 degrees.  Thus, 
the Veteran did not exhibit any limitation in range of motion.  
See 38 C.F.R. § 4.71a, Plate II.  However, it was noted that the 
Veteran experienced tenderness during the range of motion 
measurements.  Range of motion measurements for his left ankle 
were not recorded.  An X-ray study performed in connection with 
this examination showed old avulsion fragments adjacent to the 
lateral malleolus of the right ankle as well as mild degenerative 
changes.  With respect to the Veteran's left ankle, the X-ray 
study showed metallic fragments in the soft tissues above the 
medial malleolus.  

A May 2005 VA magnetic resonance imaging (MRI) study of the 
Veteran's right ankle revealed a split tear of the peroneus 
brevis from behind the lateral malleolus to near the insertion.  
It also revealed tenosynovitis of the posterior tibialis; mild 
paratenon inflammatory changes of the Achilles; Achilles and 
plantar calcaneal spurs; and a possible remote fracture of the 
medial malleolus with associated sclerosis and mild chondral 
loss.

A May 2005 VA MRI study of the Veteran's left ankle revealed, in 
pertinent part, an avulsion of the fibula at the anterior 
talofibular ligament; thickening of the calcaneofibular ligament 
from a prior intermediate grade injury; a longitudinal split tear 
of the peroneus brevis tendon; focal tenosynovitis, and a 
synovial cyst at the talonavicular joint. 

A May 2005 private treatment record reflects that the Veteran was 
able to ambulate from heel to toe but had difficulty walking on 
his toes and heels.  The Veteran's right ankle was markedly 
tender over the medial and lateral malleolus.  Dorsiflexion was 
limited to 10 degrees; plantar flexion was to 30 degrees; 
eversion was to degrees and inversion to 20 degrees.  Thus, the 
Veteran had limited motion of the ankle.  See 38 C.F.R. § 4.71a, 
Plate II.  The Veteran's left ankle was tender to touch.  It had 
full range of motion but there was pain on all motion. 

A June 2005 VA treatment record reflects that the Veteran 
reported pain at the lateral aspect of the right calcaneus on 
palpation along the peroneals.  The Veteran was unable to stand 
on his toes without pain.  It was noted that the Veteran did not 
have crepitus, laxity, or edema.  

A November 2005 letter from the Veteran's private physician 
reflects that the Veteran had significant complaints regarding 
his ankles and required the permanent use of orthotics and 
assistive devices for ambulation.  

The January 2007 VA examination report reflects that the Veteran 
was able to stand for fifteen to thirty minutes.  He reported 
that he was unable to walk more than a few yards.  The examiner 
noted that the Veteran wore bilateral malleolar lock braces.  The 
examiner observed that the Veteran had sustained bilateral damage 
to both ankles and it was due to this damage that the Veteran's 
ability to stand and walk was limited.  On examination, the 
Veteran's gait was antalgic with poor propulsion.  The Veteran 
did not have instability of the ankles.  With respect to both 
ankles, he had dorsiflexion from 0 to 20 degrees with pain 
beginning at 10 degrees.  The Veteran had plantar flexion from 0 
to 45 degrees with no pain.  Thus, the Veteran did not exhibit 
any limitation of range of motion.  See 38 C.F.R. § 4.71a, Plate 
II.  It was also noted that the Veteran had pain on inversion and 
eversion of the ankle.  There was no additional pain or 
additional limitation of motion after repetitive use of the 
ankle.  

At the December 2008 Board hearing, the Veteran stated that he 
had trouble standing for long periods of time or walking long 
distances and that his ankles felt weak.  He also stated that he 
made and used his own ankle supports, and sometimes used a cane.  
He stated that his ankle disabilities did not impact his work 
because he was able to delegate tasks to co-workers.  

In carefully reviewing the record, the Board finds that an 
increased rating is not warranted for either ankle.  While the 
May 2005 private treatment record shows limited motion of the 
right ankle, VA examinations conducted both before and after this 
record reflect that the Veteran had normal ranges of motion of 
the right ankle and there is no other clinical evidence of 
limited motion of the right ankle.  Thus, the preponderance of 
the evidence weighs against a finding that the Veteran has 
limited motion of the right ankle.  Moreover, even if it could be 
established that the Veteran had limited motion of the right 
ankle, because the preponderance of the evidence reflects that 
the Veteran's right ankle has a normal range of motion, the 
limited motion documented in the May 2005 private treatment 
record is not sufficient to establish a "marked" limitation.  
There is no evidence of limited motion of the left ankle.  
Accordingly, a higher rating under DC 5271 is not warranted for 
marked limitation of motion for either ankle.  

The Board has also considered whether a higher rating is 
warranted for pain, weakness, excess fatigability, and 
incoordination reflecting additional disability beyond that 
already reflected in the ten percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, DeLuca, supra.  

Here, there are no clinical findings showing that the Veteran has 
additional pain or limitation of motion on repetitive motion, as 
reflected in the January 2007 VA examination report.  Moreover, 
the Veteran's painful motion of the ankles has already been 
compensated in assigning a 10 percent rating under DC 5003, 5271.  
The Board finds that the Veteran's reported difficulties with 
prolonged standing and walking are expected concomitants of 
painful or limited motion and do not represent additional 
disability beyond that reflected in the 10 percent disability 
rating.  Although the Veteran stated at the December 2008 Board 
hearing that his ankles felt weak, the October 2004 and January 
2007 VA examination reports reflect that the Veteran's ankles did 
not exhibit laxity or instability.  Indeed, there are no medical 
records or examination reports reflecting weakness or 
incoordination of the ankles.  Thus, the Board finds that the 
preponderance of the evidence shows that the Veteran's reported 
pain and weakness of the ankles is not significant enough to 
warrant a rating higher than that which has already been assigned 
for his symptoms. 

The Board has considered whether the Veteran's ankle disabilities 
would warrant a higher disability rating under other diagnostic 
codes pertaining to ankle disorders.  However, there is no 
evidence showing that the Veteran has ankylosis of the ankles, 
ankylosis of the subastragalar or tarsal joint, malunion of the 
os calcis or astragalus, or astragectomy.  Therefore, Diagnostic 
Codes 5270, 5272, 5273, and 5274 are not for application.  See 
38 C.F.R. § 4.71a.  

The Board has also considered whether a higher rating is 
warranted under the criteria applicable to muscle injuries.  As 
noted above, the May 2005 VA MRI report reflects tendon and 
muscle disorders for both ankles, as well as metallic fragments 
in the soft tissue of the Veteran's left ankle.  The etiology of 
these muscle and tendon disorders is unclear.  In Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court held that when it is not 
possible to separate the effects of a service-connected condition 
from a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the veteran's favor, and 
that such signs and symptoms be attributed to the service-
connected condition.  Accordingly, the Board will assume that 
these conditions are related to the Veteran's service-connected 
ankle disabilities.  In this regard, the Board notes that service 
connection was awarded for the Veteran's bilateral ankle 
disabilities due to the Veteran's reports of being injured in an 
explosion of a mine or mortar during service.  The Board finds it 
plausible that multiple disabilities of the bones and muscles may 
have resulted from such an injury and that the metallic fragments 
may be residuals of a shrapnel wound. 

The criteria for the rating of muscle injuries are set forth in 
38 C.F.R. § 4.56 (2010). The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56(c), (d).  Under DC 5311, a 10 
percent rating is warranted for moderate, and a 20 percent 
disability rating is warranted for moderately severe disabilities 
of the muscles of the foot related to propulsion and plantar 
flexion of the foot and including the tibialis posterior and the 
peroneus brevis.  See 38 C.F.R. § 4.73 (2010).  A slight 
disability of the muscles is not compensable.  See id.

The rating criteria for a moderate disability of the muscles are 
as follows: 

(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.

(ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting of particular functions controlled by the 
injured muscles.

(iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

38 C.F.R. § 4.56.

The rating criteria define a moderately severe disability of the 
muscles as follows:

(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.

(ii) History and complaint. Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.

(iii) Objective findings. Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Id.

Here, there is no competent evidence showing any scarring of the 
ankles or other evidence of a deep wound, and no evidence of 
residuals of debridement or deep infection.  Moreover, there is 
no indication of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  Thus, 
the Board finds that a compensable disability rating under DC 
5311 is not warranted.

The Board notes that even if the Veteran were entitled to a 10 
percent disability rating under DC 5311, a separate rating for a 
disability of the muscles related to his ankles would not be 
warranted as it would violate the rule against pyramiding or 
compensating a claimant twice for manifestations of the same 
disability.  See 38 C.F.R. § 4.14.  In this regard, the Veteran's 
reported pain and weakness of the ankles is identical to the 
symptomatology associated with disabilities of the muscles.  See 
38 C.F.R. § 4.56(c).  He has not related any other symptoms 
distinct to his muscle and tendon disorders that have not been 
compensated for in the assignment of a ten percent rating based 
on the Veteran's reported symptomatology as discussed above.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury can be combined so long as the symptomatology for one 
condition is not "duplicative or overlapping with the 
symptomatology" of the other condition).  Thus, the Veteran is 
not entitled to a higher or a separate rating under DC 5311.

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his initial claim 
for service connection, as discussed above.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra, Hart, supra.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  His reported symptoms are those contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his ankle 
disabilities present "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b).  That these 
disabilities might limit his ability to work in certain 
capacities is contemplated by the rating criteria, which is 
designed to compensate for the average impairment of earning 
capacity due to a particular disability.  See VAOPGCPREC 6-96.  
The fact that circumstances specific to a particular veteran may 
cause the effects of a service-connected disability to be more 
profound in that veteran's case does not ordinarily provide a 
basis for extraschedular consideration.  Id.  Rather, the 
impairment must be one that is so unusual as to be unanticipated 
by the rating criteria.  See id.  Here, the evidence shows that 
the Veteran has to sit down at work at times when his feet become 
too painful to stand on.  The Veteran has also stated that he 
delegates tasks to co-workers when he is unable to perform them 
himself due to his ankle disabilities.  However, the Board finds 
that these limitations are predicable consequences of ankle 
disabilities and thus are anticipated by the rating criteria.  
The Veteran has not stated that he ever missed substantial 
periods of time from work due to his right ankle disability.  
Thus, the evidence does not show marked interference with 
employment as defined for the purpose of extraschedular 
consideration, and does not show frequent periods of 
hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate these disabilities, and therefore referral for 
extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
initial ratings in excess of 10 percent for right and left ankle 
disabilities must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

B. Right Shoulder

The Veteran contends that he is entitled to a rating in excess of 
20 percent prior to October 11, 2005 and from January 1, 2006 for 
a right shoulder disability.  For the following reasons, the 
Board finds that a rating of 30 percent, but no higher, is 
warranted.

The Veteran's right shoulder disability has been rated under 
Diagnostic Code (DC) 5201 which pertains to limitation of motion 
of the arm.  See 38 C.F.R. § 4.71a.  At the outset, the Board 
notes that the Veteran's right arm is his major upper extremity.  
Under DC 5201, limitation of motion to shoulder level in the 
major or minor extremity warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a.  Limitation of motion to midway between side 
and shoulder level in the major extremity warrants a 30 percent 
evaluation.  Id.  Limitation of motion to 25 degrees from the 
side in the major extremity warrants a 40 percent evaluation.  
Id.  

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 
degrees; internal rotation 0 to 90 degrees; and external rotation 
0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).
Lifting the arm to shoulder level is lifting it to 90 degrees.  
See id.  

The Court has held that limitation of motion of the arm under DC 
5201 cannot be based on abduction alone.  See Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003).  Rather, it must be 
based on limitation in any one plane or limitation in all planes.  
Id.  The Court declined to interpret this regulation any further, 
deferring instead to the Secretary to make this determination in 
the first instance.  See id.  As requiring limitation of motion 
in any one plane is the interpretation more favorable to the 
Veteran, the Board finds that an evaluation under DC 5201 can be 
based on either limitation of abduction or flexion, which are the 
two planes of movement involving lifting the arm from the side.  
At the same time, the Court recently held that separate ratings 
may not be assigned under the same diagnostic code unless the 
regulation expressly provides otherwise.  Cullen v. Shinseki, 
2010 WL 3191774 (Vet. App.).  Thus, the Board may not assign 
separate ratings for limitations of motion in different planes of 
movement under DC 5201 as it would result in compensating the 
Veteran twice for the same disability in violation of the rule 
against pyramiding under 38 C.F.R. § 4.14.  See id. 

The Board now turns to a discussion of the evidence of record.  
As noted above, in an August 2006 rating decision, the RO granted 
a total rating for the Veteran's right shoulder disability from 
October 11, 2005 to December 31, 2005, inclusive, based on 
surgery the Veteran underwent for his right shoulder in October 
2005.  See 38 C.F.R. § 4.30.  The RO reinstated the 20 percent 
disability rating effective January 1, 2006.  Thus, the Board 
will only consider evidence related to the time period prior to 
October 11, 2005 and dated from January 1, 2006. 

A March 2005 VA treatment record reflects that the Veteran 
reported right shoulder pain in an intensity scale of 9 out of 10 
with certain motions and positions.  The Veteran had active 
flexion from 0 to 120 degrees; extension from 0 to 20 degrees; 
abduction from 0 to 70 degrees; internal rotation from 0 to 30 
degrees; and external rotation from 0 to 45 degrees.  Right 
shoulder flexion from a sitting position was from 0 to 60 
degrees.  Crepitus was also noted during shoulder motion.  The 
Veteran reported difficulty putting on and taking off clothing 
over his head, reaching into cabinets, driving, and carrying 
heavy objects.  Rehabilitation therapy was recommended. 

An April 2005 VA treatment record reflects that the right 
shoulder had active flexion from 0 to 130 degrees, extension from 
0 to 50 degrees, abduction from 0 to 110 degrees, internal 
rotation from 0 to 60 degrees, and external rotation from 0 to 70 
degrees.  Right shoulder flexion from a sitting position was from 
0 to 90 degrees. 

A March 2005 private MRI of the Veteran's right shoulder revealed 
inflammation, degeneration, or contusion of moderate severity of 
the supraspinatus, degenerative joint disease of the 
acromioclavicular joint, and a tear or degeneration of the 
posterior labrum. 

A May 2005 private treatment record reflects that the Veteran had 
marked crepitation of the right shoulder.  Forward flexion and 
abduction was limited to 90 degrees.  It was also noted that the 
Veteran had marked pain and weakness on forward flexion and 
abduction.  The treating physician concluded that the Veteran had 
significant impairment of the right shoulder with more than 50 
percent loss of function of the right upper extremity. 

A June 2005 VA treatment record reflects that the Veteran's right 
shoulder was painful at 35 degrees of flexion, 40 degrees of 
abduction, and 5 degrees of external rotation.  He could not 
carry objects weighing more than 20 pounds. 

A July 2005 VA examination report reflects that the Veteran had 
daily pain of the right shoulder which had become progressively 
worse.  The Veteran's level of pain was normally a 6 out of 10 in 
severity when the Veteran did not use his shoulder.  During 
flare-ups it rose to a level of 9 out of 10 in severity.  The 
Veteran described this pain as a very sharp throbbing pain that 
came and went in a split second.  The Veteran stated that he 
worked full time and that his work activities involved a lot of 
repetitive motion and moving against resistance and that he could 
not tolerate more than two hours of such activities due to the 
severity of his pain.  At this point, the Veteran had to rest for 
an hour or two before resuming these activities.  The Veteran 
also required the assistance of a co-worker for certain 
activities that he could not do, such as using a screw driver.  
He wore a sling to support his right arm three times a day.  The 
Veteran reported that although he is right handed, he uses his 
left hand for activities such as brushing his teeth and dressing 
due to his right shoulder pain.  He was still able to use a fork 
and cup with his right hand but he had to bend his head forward 
so as not to elevate the right hand and shoulder upwards.  He 
further related that it was extremely painful to put on his 
trousers and that he had to put a belt on in the opposite 
direction because he could not pull the belt with his right hand.  
The Veteran also described difficulties lying down to sleep due 
to his shoulder pain. 

On examination, there was loud crepitus on little movement of the 
right shoulder.  The Veteran had internal and external rotation 
with extreme pain at 5 degrees.  Abduction caused extreme pain at 
30 degrees.  Extension of the right arm caused extreme pain at 30 
degrees and tended to make the Veteran lose his posture just by 
the movement of the shoulder.  The Veteran was not able to do 
repetitive motion of the right shoulder because of extreme pain 
which was described as being a 10 out of 10 in severity.  The 
Veteran also had weakness, increased pain, and fatigability of 
the right shoulder with attempts at repetitive motion. 

An August 2005 VA treatment record reflects that the Veteran had 
not responded well to treatment of his right shoulder.  The 
Veteran stated that use of his right arm at work aggravated his 
shoulder pain and resulted in decreased range of motion.  It was 
recommended that the Veteran work under light duty and not more 
than for two consecutive hours.  It was also recommended that he 
not move his shoulder above 45 degrees in abduction or flexion. 

Another August 2005 VA treatment record dated a few days later 
reflects that with active range of motion of the right shoulder, 
the Veteran had forward flexion to 90 degrees, abduction to 90 
degrees, and external rotation to 30 degrees. 

An October 2005 VA treatment record reflects that the Veteran 
underwent a right shoulder arthroscopy with debridement of the 
partial rotator cuff tear and a superacromial decompression.  As 
discussed above, the Veteran was assigned a total disability 
rating effective from the date of this operation until December 
31, 2006.  

A January 2006 VA treatment record reflects that the Veteran did 
not have any more night pain but continued to have pain with 
motion, including motion against resistance at work.  A physical 
examination generally showed good range of motion of the shoulder 
with external rotation.  However, there was a decrease of range 
of motion with internal rotation.  

A May 2006 private treatment record reflects that the Veteran's 
right shoulder did not improve after the October 2005 operation.  
The Veteran reported marked pain to the lateral aspect of the 
right shoulder.  Forward flexion and abduction were limited to 30 
degrees with marked weakness.  All motion caused pain.  The 
treating physician concluded that the Veteran had marked 
impairment of shoulder motion.  It was recommended that he 
undergo an intensive shoulder rehabilitation program. 

An August 2006 VA treatment record reflects that the Veteran had 
persistent right shoulder pain with grinding and painful 
crepitation during flexion and internal rotation.  The Veteran 
had flexion to 150 degrees. 

At the January 2007 VA examination, the Veteran reported chronic 
right shoulder pain with decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, difficulty 
reaching, lack of stamina, and decreased strength.  On 
examination, the Veteran's right shoulder had active flexion to 
30 degrees with pain beginning at 10 degrees; abduction to 30 
degrees with pain beginning at 10 degrees; external rotation to 
45 degrees with pain beginning at 15 degrees; and internal 
rotation to 20 degrees with pain beginning at 10 degrees.  There 
was no additional loss of motion with repetitive use of the 
joint.  It was also noted that the Veteran did not have 
ankylosis.  The Veteran was diagnosed with a chronic rotator cuff 
tear. 

A December 2008 private treatment record reflects that the 
Veteran continued to have daily pain and weakness in the right 
shoulder.  There was marked tenderness over the lateral aspect of 
the shoulder.  With the arm internally rotated, forward flexion 
and abduction was less than 30 degrees.  With the arm externally 
rotated, forward flexion and abduction was to 90 degrees.  
External rotation was to 45 degrees with pain.  Internal rotation 
was to 60 degrees with pain.  The Veteran stated that over the 
past two years he noted that his "working range of motion" had 
become less.  The Veteran also felt subluxation of the right 
shoulder on certain motions. 

At the December 2008 Board hearing, the Veteran stated that on 
abduction of the right shoulder the humerus dislocated and he had 
pain.  He also stated that he has lack of strength, weakness, and 
pain of the right shoulder and had to use his left hand to do 
many basic daily activities such as dressing.  With respect to 
his work, the Veteran stated that he had to stop when he felt a 
sharp pain in his shoulder and that co-workers helped him to 
complete activities which he could not do because of his shoulder 
pain. 

In carefully reviewing the record, the Board finds that a rating 
of 30 percent is warranted prior to October 11, 2005.  In this 
regard, the Board finds that the Veteran's right shoulder 
disability prior to October 11, 2005 always exhibited a range of 
motion that exceeded midway between side and shoulder level.  As 
noted above, the arm at 90 degrees from the side is at shoulder 
level.  See 38 C.F.R. § 4.71a, Plate I.  Thus, motion of the arm 
must be limited to 45 degrees from the side in order to be 
considered limited to midway between the side and shoulder level.  
While the June 2005 VA treatment record and July 2005 VA 
examination report reflect that the Veteran's shoulder pain began 
before it reached midway between side and shoulder level (at 35 
and 30 degrees, respectively), they do not actually show how to 
what extent the Veteran was able to move his arm.  Moreover, the 
July 2005 VA examination report did not indicate the Veteran's 
degree of flexion of the right shoulder.  A rating under DC 5201 
cannot be assigned based on when the Veteran experienced pain 
during the range of motion exercises, but rather on the actual 
degree of limitation of motion.  Indeed, an August 2005 VA 
treatment record reflects that the Veteran had active forward 
flexion of the right shoulder to 90 degrees and abduction to 90 
degrees.  Thus, the Board cannot find that the Veteran's motion 
of the right arm was limited to midway between side and shoulder 
level prior to October 11, 2005.  Accordingly, a rating in excess 
of 20 percent is not warranted under DC 5201.  

However, the Board finds that an additional 10 percent rating is 
warranted under 38 C.F.R. § 4.40 and § 4.45.  See DeLuca, supra.  
In this regard, the May 2005 private treatment record reflects 
that the Veteran had marked pain and weakness on forward flexion 
and abduction and a 50 percent of loss of function of the right 
upper extremity.  Moreover, the July 2005 VA examination report 
reflects that the Veteran was not able to do repetitive motion of 
the right shoulder because of extreme pain which was described as 
being a 10 out of 10 in severity.  The Veteran also had weakness, 
increased pain, and fatigability of the right shoulder with 
attempts at repetitive motion.  Thus, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran had pain and weakness of the right shoulder prior to 
October 11, 2005 causing additional disability beyond that 
reflected in range of motion measurements.  See id.  As such, the 
Board finds that a 30 percent rating is warranted for the 
Veteran's right shoulder disability prior to October 11, 2005.

The Board also finds that a 30 percent rating is warranted as of 
January 1, 2006 based on limitation of motion under DC 5201.  In 
this regard, the May 2006 private treatment record shows that 
forward flexion and abduction were limited to 30 degrees with 
marked weakness.  The January 2007 VA examination report also 
shows that the Veteran's right shoulder had active flexion and 
abduction limited to 30 degrees.  Thus, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran's right arm motion is limited to midway between his side 
and shoulder level.  Accordingly, a 30 percent rating is 
warranted under DC 5201.  

The Board finds that the Veteran's right shoulder disability does 
not meet the criteria for a 40 percent disability under DC 5201.  
There is no evidence showing that the Veteran's right arm motion 
has ever been limited to 25 degrees from the side.  The December 
2008 private treatment record reflects that when the Veteran's 
right arm was internally rotated, forward flexion and abduction 
was less than 30 degrees.  However, this record does not specify 
whether it was limited to 25 degrees.  Moreover, when the 
Veteran's arm was externally rotated, forward flexion and 
abduction was to 90 degrees.  Accordingly, the Board finds that 
this record does not show that the Veteran's right arm motion was 
limited to 25 degrees from the side.  As such, a rating of 40 
percent under DC 5201 is not warranted.

The Board has also consider whether a higher rating is warranted 
for pain, weakness, instability, or incoordination causing 
additional disability not reflected in the assignment of a 30 
percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Here, the January 2007 VA examination report reflects that there 
was no additional loss of motion with repetitive use of the 
joint.  While the Veteran reported subluxation or dislocation of 
the right shoulder joint with certain movements, this has never 
been noted in any of the VA or private treatment records and 
examination reports.  The Board finds that while the Veteran may 
be competent to report experiencing subluxation or dislocation of 
the shoulder joint, this report alone, without additional 
clinical evidence showing how it causes additional chronic 
disability, is not sufficient to warrant an increased rating 
under the DeLuca criteria.  The Board further finds that the 
Veteran's reported functional limitations are expected 
concomitants of his limitation of motion and do not represent 
additional disability beyond that reflected in the assignment of 
a 30 percent rating under DC 5201.  Thus, a higher rating is not 
warranted under DeLuca.  

The Board has also considered other potentially applicable 
diagnostic codes.  Diagnostic Code 5010 indicates that traumatic 
arthritis is to be rated as degenerative arthritis under DC 5003.  
See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that 
degenerative arthritis, established by X-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  See 
id.  Here, as a compensable evaluation has been established under 
DC 5201 for limitation of motion of the arm, a separate rating is 
not available under DC 5003.  See 38 C.F.R. § 4.14.

There is no competent evidence showing that the Veteran has 
ankylosis of the right shoulder or other impairment of the 
humerus, clavicle or scapula.  Thus, diagnostic codes 5200, 5202, 
and 5203 are not for application.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether a higher rating is 
warranted for a muscle injury of the right shoulder.  As noted 
above, the evidence shows that the Veteran has inflammation, 
degeneration, or contusion of moderate severity of the 
supraspinatus.  Under DC 5304, the highest evaluation available 
is a 30 percent rating for severe injury of the supraspinatus.  
As the Veteran's right shoulder disability has already been 
evaluated as 30 percent disabling, the possibility of a higher 
rating under DC 5304 is moot and the Board will not consider the 
degree of severity of the Veteran's muscle disorder.  The Board 
also finds that a separate rating under DC 5304 is not warranted.  
Under 38 C.F.R. § 4.56, the cardinal signs and symptoms of muscle 
disabilities are loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, and uncertainty of 
movement.  As discussed above, the Veteran's pain and weakness of 
the right shoulder has already been taken into account in 
assigning a 30 percent rating.  Thus, to assign a separate rating 
under DC 5304 would compensate the Veteran twice for overlapping 
symptomatology and therefore would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, a higher or 
separate rating is not warranted for a muscle injury of the 
Veteran's right shoulder. 

The record contains no evidence demonstrating the Veteran is 
entitled to a rating in excess of 30 percent at any point since 
his claim for an increase.  Therefore, no staged ratings are 
appropriate.  See Hart, supra. 

Finally, the Board has considered whether the Veteran's right 
shoulder disability should be referred for extraschedular 
consideration.  The criteria for extraschedular consideration 
were discussed above in the context of evaluating the Veteran's 
bilateral ankle disabilities and will not be reproduced here.  
The Board finds that while the Veteran's right shoulder 
disability limits some of the tasks he is able to perform at his 
job, he is able to maintain full time employment.  Thus, his 
right shoulder disability has not caused marked interference with 
employment as defined for the purpose of extraschedular 
consideration.  See VAOPGCPREC 6-96.  

There is no evidence that his right shoulder disability has 
caused frequent periods of hospitalization or otherwise presents 
such an unusual disability picture as to render the schedular 
criteria inadequate for rating purposes in this case.  See 
38 C.F.R. § 3.321(b); VAOPGCPREC 6-96.  Accordingly, the Board 
finds that referral for extraschedular consideration is not 
warranted. 

As such, the Board finds that the evidence is at least in 
equipoise with respect to whether a 30 percent disability rating 
is warranted prior to October 11, 2005 and as of January 1, 2006.  
Consequently, the benefit-of-the-doubt rule applies, and 
entitlement to a 30 percent rating, but no more, is granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for a 
right ankle disability is denied.  

Entitlement to an initial rating in excess of 10 percent for a 
left ankle disability is denied. 

Entitlement to a disability rating of 30 percent prior to October 
11, 2005 and from January 1, 2006 for a right shoulder disability 
is granted subject to the laws and regulations governing the 
payment of monetary benefits. 




REMAND

The Veteran claims entitlement to service connection for 
disabilities of the right and left feet.  For the following 
reasons, the Board finds that further development is warranted to 
ensure a full record before these claim can be properly 
adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes 
assisting him in obtaining pertinent treatment records identified 
by the Veteran.  In this regard, VA must make every effort to 
obtain relevant public records identified by the Veteran until it 
concludes that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

Here, the Veteran's service personnel records show that the 
Veteran had active duty service from December 1964 to November 
1974.  However, service treatment records prior to 1969 are not 
in the claims file and there is no indication that the RO 
attempted to obtain these records.  The Board finds that such 
records would be relevant to the present claims as the Veteran 
states that he injured his feet in combat injuries that occurred 
in April and November of 1966 and was treated in Army field 
hospitals for these injuries.  In a November 2003 statement, the 
Veteran identified these hospitals as the 196th Light Infantry 
Brigade Army Field Hospital in Vietnam and the 25th Infantry 
Division Field Hospital in Cu Chi, Vietnam.  On remand, the 
agency of original jurisdiction (AOJ) must make every effort to 
obtain these records and associate them with the file.  
Thereafter, any additional development that might be warranted 
should be undertaken and the claim readjudicated on the merits. 



Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to 
obtain the Veteran's service treatment record 
dated from 1964 to 1970.  The AOJ should also 
make every effort to obtain the Veteran's 
service clinical records reflecting 
hospitalizations at the 196th Light Infantry 
Brigade Army Field Hospital in Vietnam and 
the 25th Infantry Division Field Hospital in 
Cu Chi, Vietnam.  All efforts to obtain these 
records must be fully documented and 
associated with the claims file.  If the AOJ 
is unable to obtain these records, the 
Veteran must be notified of this fact and a 
copy of such notification associated with the 
claims file. 

2.  After the above development is completed, 
and any other development that may be 
warranted based on additional information or 
evidence obtained, the AOJ should 
readjudicate the claims for disabilities of 
the right and left feet on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


